Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO PLEDGE AGREEMENT

This Amendment No. 1 to Pledge Agreement (this “Amendment”), dated as of May 26,
2006, is among Transmeridian Exploration Incorporated, a Delaware corporation
(“Pledgor”), The Bank of New York, in its capacity as Collateral Agent for the
benefit of the Trustee and the holders of the Notes (in such capacity, the
“Collateral Agent”), and The Bank of New York, in its capacity as Trustee under
the Indenture (in such capacity, the “Trustee”) (collectively, the “Subject
Parties”).

RECITALS

A. The Subject Parties are parties to that certain Pledge Agreement, dated as of
December 12, 2005 (as heretofore amended or otherwise modified, the “Pledge
Agreement”), pledging all capital stock held by Pledgor in Transmeridian
Exploration Inc., an international business company incorporated under the laws
of the British Virgin Islands and a wholly-owned subsidiary of Pledgor (the
“Issuer”), and TMEI Operating, Inc.

B. The Issuer, Pledgor and certain guarantors named therein executed and
delivered to the Trustee an indenture dated as of December 12, 2005 (the
“Initial Indenture”), as amended by the First Supplemental Indenture dated as of
December 22, 2005 (the “First Supplemental Indenture”), relating to the Issuer’s
Senior Secured Notes due 2010 issued on December 12, 2005 in the aggregate
principal amount of $250,000,000 (the “Notes”). The Initial Indenture as amended
and supplemented by the First Supplemental Indenture is referred to herein as
the “Original Indenture.”

C. The Subject Parties and certain guarantors named therein have entered into
the Second Supplemental Indenture dated as of May 24, 2006 (the “Second
Supplemental Indenture”) to amend and supplement the Original Indenture to
provide for the issuance of an additional aggregate principal amount of
$40,000,000 of the Issuer’s Senior Secured Notes due 2010 (the “Additional
Notes”).

D. The Subject Parties have agreed to enter into this Amendment in accordance
with Section 4 of the Second Supplemental Indenture to amend and modify the
Pledge Agreement to reflect certain changes to the Original Indenture resulting
from the effectiveness of the Second Supplemental Indenture and to make certain
other amendments thereto.

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, and intending to be legally bound, the Subject Parties hereby agree
as follows:

ARTICLE 1

DEFINITIONS; CONSTRUCTION

1.1 Defined Terms. Capitalized terms that are defined in this Amendment shall
have the meanings ascribed in this Amendment to such terms. All other
capitalized terms shall have the meanings ascribed to such terms in the Pledge
Agreement as amended by this Amendment.

 

1



--------------------------------------------------------------------------------

1.2 Construction. Upon and after the execution of this Amendment, each reference
in the Pledge Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the “Agreement” shall be a reference to the Pledge
Agreement as modified hereby.

ARTICLE 2

AMENDMENTS

2.1 Amendments to the Pledge Agreement. The first paragraph in the “RECITALS” of
the Pledge Agreement is hereby amended by amending and restating in its entirety
to read as follows:

“WHEREAS, pursuant to that certain Indenture, dated as of December 12, 2005, by
and among Transmeridian Exploration Inc., an international business company
incorporated under the laws of the British Virgin Islands and a wholly-owned
subsidiary of Pledgor (“Issuer”), the Trustee, Pledgor, as a guarantor, and the
other guarantors party thereto (as supplemented and amended from time to time,
the “Indenture”), Issuer will issue $290 million in aggregate principal amount
of its Senior Secured Notes due 2010 (the “Notes”); and”.

ARTICLE 3

MISCELLANEOUS

3.1 Security Interest. Pledgor hereby confirms its pledge and grant to the
Collateral Agent, for the benefit of the Trustee and the holders of the Notes
and the Additional Notes, pursuant to Section 2 of the Pledge Agreement of a
continuing security interest in the Pledged Collateral to secure the performance
of the Secured Obligations.

3.2 No Other Amendments; Reservation of Rights; No Waiver. Other than as
otherwise expressly provided herein, this Amendment shall not be deemed to
operate as an amendment or waiver of, or to prejudice, any right, power,
privilege or remedy of any Subject Party (in any capacity) under the Pledge
Agreement, nor shall the entering into of this Amendment preclude any Subject
Party from refusing to enter into any further amendments with respect to the
Pledge Agreement. Other than as otherwise expressly provided herein, this
Amendment shall not constitute a waiver of compliance with any covenant or other
provision in the Pledge Agreement or of the occurrence or continuance of any
present or future Event of Default.

3.3 Ratification and Confirmation. Except as expressly set forth in this
Amendment, the terms, provisions and conditions of the Pledge Agreement are
hereby ratified and confirmed and shall remain unchanged and in full force and
effect without interruption or impairment of any kind.

3.4 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE SUBJECT
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

2



--------------------------------------------------------------------------------

3.5 Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning, construction
or interpretation of any provision of this Amendment.

3.6 Counterparts. This Amendment may be executed in counterparts, each of which
where so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. It shall not be necessary in making
proof of this Amendment to produce or account for more than one such
counterpart. Delivery of executed counterparts of this Amendment by telecopy
shall be effective as an original and shall constitute a representation that an
original shall be delivered upon the request of the Collateral Agent.

3.7 Severability. If any provision of this Amendment is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

3.8 Amendments; Waivers; Modifications. This Amendment and the Pledge Agreement
may not be amended, waived or modified except in the manner specified for an
amendment of or modification to the Pledge Agreement in Section 14 of the Pledge
Agreement.

3.9 Entirety. This Amendment, the Pledge Agreement and the Indenture represent
the entire agreement of the Subject Parties, and supersede all prior agreements
and understandings, oral or written, if any, including any correspondence
relating to this Amendment, the Pledge Agreement or the Indenture or the
transactions contemplated herein and therein.

3.10 Assignment. No Subject Party may assign either this Amendment or any of its
rights, interests or obligations hereunder except in the manner specified for an
assignment in respect of the Pledge Agreement in Section 15 of the Pledge
Agreement and any such assignment by a Subject Party in a manner other than that
specified in respect of the Pledge Agreement will be deemed invalid and not
binding on any other Subject Party.

3.11 Rights of Note Holders. All rights of the Collateral Agent hereunder, if
not exercised by the Collateral Agent, may be exercised by the Trustee or
(subject to the terms of Section 6.5 of the Indenture) the holders of the Notes.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment, or caused this
Amendment to be executed by their authorized representatives, as of the date
first written above.

 

TRANSMERIDIAN EXPLORATION INCORPORATED,
a Delaware corporation

By:

 

/s/ Earl W. McNiel

Name:

 

Earl W. McNiel

Title:

 

Vice President and Chief Financial Officer

Signature Page to

Amendment No. 1 to Pledge Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK,
as Collateral Agent By:  

/s/ Luis Perez

Name:  

Luis Perez

Title:  

Assistant Vice President

THE BANK OF NEW YORK,
as Trustee By:  

/s/ Luis Perez

Name:  

Luis Perez

Title:  

Assistant Vice President

Signature Page to

Amendment No. 1 to Pledge Agreement